156 N.J. Super. 13 (1978)
383 A.2d 154
ROBERT S. WALSKY AND STANLEY I. HARRIS, PLAINTIFFS-RESPONDENTS,
v.
THE PASCACK VALLEY HOSPITAL ET AL., DEFENDANTS-APPELLANTS. DR. LEONARD DI GIOVANNI, PLAINTIFF-RESPONDENT,
v.
PASCACK VALLEY HOSPITAL, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued January 24, 1978.
Decided February 8, 1978.
Before Judges LORA, SEIDMAN and MILMED.
Mr. Burton L. Eichler argued the cause for appellants (Messrs. Brach, Eichler, Rosenberg & Silver, attorneys; Mr. H. Neil Broder on the brief).
Mr. Vincent P. Rigolosi argued the cause for plaintiffs-respondents Robert S. Walsky and Stanley I. Harris (Messrs. Picinich and Rigolosi, attorneys).
Mr. Charles F. Sheeler argued the cause for plaintiff-respondent Dr. Leonard Di Giovanni (Messrs. Hogger and Sheeler, attorneys).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by Judge Gelman in his opinion reported at 145 N.J. Super. 393 (Ch. Div. 1976).